Citation Nr: 1813572	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-44 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard of New Jersey from May 1964 to November 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran provided testimony at a November 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of service connection for hearing loss and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has requested that his appeal regarding PTSD be withdrawn.

2.  The Veteran's tinnitus began during ACDUTRA.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for PTSD have been met.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1112, 1113, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  At his November 2017 Board hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for PTSD.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2017).  Under 38 U.S.C. § 7105 (2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.

Tinnitus

With respect to the Veteran's claim for entitlement to service connection for tinnitus, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including tinnitus (an organic disease of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  Pursuant to the rating schedule, a maximum 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260 (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed a claim for service connection for tinnitus in April 2011.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  

The Veteran explained at his November 2017 board hearing that during ACDUTRA he was exposed to bombing and fighting noises while serving in artillery during his National Guard service.  He stated that he had ringing in his ears at that time and that it has existed since that time.  Furthermore, in June 2001 at the Southern Ocean County Hospital the Veteran was diagnosed with tinnitus. 

The Veteran's service treatment records are silent regarding any tinnitus.  

The Veteran's post service discharge medical records indicate reports of tinnitus.  In a May 2017 submission, Dr. IK opined that the Veteran's currently diagnosed tinnitus is more likely due to his military service.   

The Board finds that service connection for tinnitus is warranted.  First, there is a current disability as the Veteran has competently reported he has ringing on his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder that is capable of lay observation).  Second, the Veteran has asserted that his tinnitus began during service and existed since that time.  See Charles, 16 Vet. App. 370.  The Board finds each of these statements competent and credible as there are no conflicting statements in the claims file.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Furthermore, the statements are supported by the private medical opinion of record.  Accordingly, they are assigned significant probative value and the evidence of record establishes that tinnitus began during active service.  



ORDER

The claim as to entitlement to service connection for PTSD is dismissed.

Service connection for tinnitus is granted.  


REMAND

With regard to the Veteran's claims for bilateral hearing loss and a low back disorder, remand is required for the claims on appeal to obtain VA examinations.

An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

With regard to his bilateral hearing loss, the Veteran has had post discharge private treatment for his hearing loss.  At discharge in October 1964 the Veteran did not make note of any hearing loss and noted that he had not needed hearing aids at the report of medical history.  The Veteran reports in-service noise exposure.  The Veteran has a diagnosis of bilateral hearing loss from a June 2011 Southern Ocean County Hospital treatment record.  The Veteran and his wife have made statements asserting that his hearing loss began during service, and at the November 2017 Board hearing the Veteran noted that he has had loss of hearing due to his duties in service.  In May 2017 an opinion was submitted, in which Dr. IK opined that the Veteran's current hearing loss is more likely than not related to his service.  No rationale for the opinion was provided.  Therefore, the Board finds that remand is required to obtain a VA examination and etiological opinion.  

With regard to the low back disorder, the Veteran has a current diagnosis of severe degenerative disc disease of the lumbar spine.  See June 2011 Private Treatment record from T.S., D.C.  With regard to an in service incurrence, the Board notes that the Veteran's STRs are silent as to any back complaints, treatment, or diagnosis.  In an April 1965 post discharge treatment record the Veteran reported that he had injured his back a couple of years prior to service and that injury had nothing to do with service.  The Veteran then stated that he had a backache when attempting to lift heavy objects.  The Board further notes that in June 2011 in T.S.'s report of the Veteran's treatment, T.S. stated that the Veteran had reported developing back pain in 2006 as a result of performing masonry.  However, in a June 2011 statement the Veteran clarified that being a mason aggravated his already present back problems.  Moreover, at his November 2017 Board hearing the Veteran asserted that his low back disability was caused by an in service injury.  See Board Hearing Transcript p. 4.  He specified that while he was on National Guard duty he hurt his back while attempting to move a branch obstructing his jeep.  Therefore, VA examination is necessary to clarify whether the Veteran's current disability is consistent with his claimed in service injury.  

Finally, the Board finds necessary to verify the Veteran's period of ACDUTRA following his entrance into the Army National Guard and to obtain all STRs, if any, from those periods, to include records from the Austin Army Hospital.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  Undertake appropriate action to attempt to verify the Veteran's periods of ACDUTRA with the Army National Guard of New Jersey, to include the precise dates of each. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.

4.  Request from the National Personnel Records Center (NPRC), the Veteran's National Guard Unit, or any other appropriate entity, service treatment records for each identified period of ACDUTRA in the Army National Guard of New Jersey.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney. 

5.  Attempt to obtain clinical records from the Austin Army Hospital for the period specified by the Veteran.  Make as many requests as are necessary to cover the time period provided by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist, or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the etiology of his claimed bilateral hearing loss. The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions. 

Based on the review and the audiological examination, the examiner must render an opinion as to the following:

(a) Whether the Veteran has a bilateral hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

(b) If the Veteran has a bilateral hearing loss for VA evaluation purposes, whether it is at least as likely as not (a 50 percent or greater probability) that the current hearing loss is causally or etiologically related to his service, including any reports of in-service noise exposure. 

(c) The examiner should address the Veteran's report of and the June 2011 buddy statement asserting a continuity of hearing loss symptoms since discharge from service.

7. After any additional records are associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine if he has a diagnosis of a back disorder.  The examiner must determine the etiology of any such disability diagnosed on examination.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions rendered. 

Based on the review and the examination, the examiner must render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed back disorder is related to his active service.  In the context of any negative opinion, the examiner must discuss the Veteran's contentions of an in service injury while moving a tree branch from a jeep, as well as his June 2011 contentions regarding the continuity of problems with his back since service.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his attorney should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


